525 Pa. 503 (1990)
582 A.2d 648
Marc STEEL, D.D.S.
v.
Steven L. WEISBERG, D.D.S.
Appeal of Charles R. WEBER, D.M.D.
Supreme Court of Pennsylvania.
Argued October 22, 1990.
Decided November 9, 1990.
Thomas A. Beckley, Jeffrey W. Davis, Charles O. Beckley, II, for appellant.
Ronald J. Klimas, Donald A. Browns, for Marc Steel, D.D.S.
Steven R. Sparks, Edward J. Schwabenland, for Steven L. Weisberg, D.D.S.
Before NIX, C.J., and FLAHERTY, ZAPPALA, PAPADAKOS and CAPPY, JJ.

ORDER
PER CURIAM:
Appeal dismissed as having been improvidently granted.
LARSEN and McDERMOTT, JJ., did not participate in the consideration or decision of this case.